Citation Nr: 0726396	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-00 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 
1949, for the award of service connection for a left eye 
disability and a 10 percent rating.

2.  Entitlement to an effective date prior to November 30, 
1981, for the award of an increased 30 percent rating for a 
left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The March 28, 1947, rating decision denying entitlement 
to service connection for an eye disorder is final.

3.  The veteran's application to reopen his claim for 
entitlement to service connection for a left eye disability 
was received by VA on February 28, 1949; there is no evidence 
of any earlier pending formal or informal claim.

4.  There is no evidence demonstrating a 30 percent rating 
for a left eye disability was warranted prior to November 30, 
1981.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
28, 1949, for the award of service connection for a left eye 
disability and a 10 percent rating have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).

2.  The criteria for an effective date earlier than November 
30, 1981, for the award of an increased 30 percent rating for 
a left eye disability have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2001 and August 2006.  Those 
letters generally notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2006).  Effective dates are assigned from the date which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").  

The applicable VA rating criteria are substantially unchanged 
since 1949.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. 
§ 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

To calculate the appropriate disability rating for loss of 
central vision when impairment if only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a) (2006).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. 
§ 4.79 (2006).


Ratings for Impairment of Central Visual Acuity
Blindness in 1 eye, having only light 
perception:

In the other eye 20/40 (6/12)
30
38 C.F.R. § 4.84a, Diagnostic Code 6070 (2006)

In this case, VA records show the veteran was hospitalized 
for blurred left eye vision in August 1946.  He was notified 
by correspondence dated March 28, 1947, that his service 
connection claim for an eye disorder was denied and informed 
of his appellate rights.  The records includes no notice of 
disagreement from that determination.  On February 28, 1949, 
he submitted additional medical evidence which was accepted 
as a request to reopen his claim.  That claim was denied in 
March 1949.  In the September 2002 rating decision presently 
on appeal the RO found CUE in the March 1949 rating decision 
and established service connection for a left eye disability.  
A 10 percent rating was assigned effective from February 28, 
1949, and an increased 30 percent rating was assigned 
effective from November 30, 1981.  Service connection has not 
been established for any right eye disability and there is no 
evidence of right eye blindness.

In statements in support of his claims for earlier effective 
dates the veteran asserted that service connection should be 
established from the date of his hospital treatment in August 
1946.  He also claimed that an earlier effective date for an 
increased 30 percent rating was warranted because his 
disability had increased in severity during the years between 
1949 to 1981.  He stated, in essence, that the erroneous 
denial of his claim in 1949 had prevented VA treatment that 
would have documented this increase.  He also reported that 
all of his private medical care providers prior to 1981 were 
retired or deceased and that records of any earlier treatment 
were unavailable.  

VA medical records show that during hospitalization in August 
1946 the veteran's left eye visual acuity was 20/70.  The 
diagnosis was acute exudative chorioretinitis to the left eye 
which was treated but unimproved.  In a February 18, 1949, 
medical statement Dr. H.M.K. noted he had treated the veteran 
in August 1946 and that there was no question in his mind 
that the veteran's left eye disorder was incurred as a result 
of service.  The veteran's vision in the left eye was 20/70.  
In private medical correspondence dated in March 1970 
Dr. W.C.S., in essence, suggested the veteran's left eye 
disability was related to malaria contracted during service.  
No opinion as to the veteran's visual acuity was provided.  
In correspondence dated in August 2000 Dr. D.A.G. stated the 
veteran had been his patient since November 1981 and that 
when first seen his left eye visual acuity was counting 
fingers at six inches.  VA examination in July 2002 revealed 
light perception in the left eye.

Based upon the evidence of record, the Board finds that an 
effective date earlier than February 28, 1949, for the award 
of service connection for a left eye disability and a 10 
percent rating is not warranted.  There is no evidence of any 
earlier unadjudicated formal or informal claim as to this 
matter, the veteran has made no specific claim of CUE in the 
March 1947 rating decision, and no obvious error is revealed 
upon Board review.  The specific error found in this case 
involved consideration of the February 1949 medical statement 
relating the veteran's eye disorder to service.  This 
statement was received well after the March 1947 decision 
became final.  The Board also notes that the veteran has 
asserted, in essence, that an earlier effective date is 
warranted because of VA's failure to provide adequate 
assistance in the development of his initial claim.  The 
Federal Court has held, however, that a breach of a duty to 
assist cannot constitute CUE and that even a "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).  

The Board also finds that an effective date prior to November 
30, 1981, for the award of an increased 30 percent rating for 
a left eye disability is not warranted.  There is no evidence 
of any demonstrably ascertainable date of an increased 
disability prior to November 30, 1981.  The veteran's claim 
that his disability had increased gradually over the years 
prior to November 1981 is credible; however, increased, 
staged ratings and effective dates must be established based 
upon the facts as found by the evidence of record.  There is 
no evidence in this case demonstrating any ascertainable date 
of a specific increase in the severity of the disability at 
issue.  Therefore, the claims for entitlement to earlier 
effective dates must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.  The Board finds the preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to an effective date from August 29, 1946, for 
the award of service connection for a left eye disability and 
a 10 percent rating is denied.

Entitlement to an effective date prior to November 30, 1981, 
for the award of an increased 30 percent rating for a left 
eye disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


